DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to Applicant's Amendment and Remarks, filed 26 Jan 2022. No claim is amended.

This application is the national stage entry of PCT/PT2015/050001, filed 13 Mar 2015; and claims benefit of provisional application 61/953392, filed 14 Mar 2014. 

Claims 61-76 and 81-83 are pending in the current application.  Claims 64, 69, and 81, drawn to non-elected species, are withdrawn. Claims 61-63, 65-68, 70-76, and 82-83 are examined on the merits herein.

	The following grounds of rejection are reiterated.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Amended Claims 61-63, 65-68, 70-75, and 82-83 are rejected under 35 U.S.C. 103 as being unpatentable over Faria et al. (Carb. Res., 2008, 343, p3025-3033, provided by Applicant in IDS mailed 1 Sep 2016) in view of Lourenco et al. (Carb. Res., 2011, 346, p163-168, cited in previous PTO-892) and Sola-Penna et al. (Eur. J. Biochem., 248, 1997, p24-29, cited in previous PTO-892).
Faria et al. teaches low-molecular-mass organic compounds known as compatible solutes of hyperthermophiles such as mannosylglycerate, and teaches synthesis of molecules chemically related to mannosylglycerate for the protection of model enzymes against heat-induced denaturation, aggregation and inactivation (page 3025, abstract). Faria et al. teaches the examples of molecules chemically related to mannosylglycerate (MG) of 2-(1-O-α-D-mannopyranosyl)acetate (MGlyc) and glucosylglycerate (GG) (page 3026 and figure 1). Faria et al. teaches several compounds structurally related to MG were tested for their ability to stabilize model proteins against thermal stress. The glyceric acid group in MG was replaced by lactic acid, glycolic acid and glycerol groups; in addition, mannose was replaced by glucose to yield glucosylglycerate. Faria et al. teaches motivation behind this study was two-fold: to obtain new compounds with improved protecting properties and to extend our knowledge on the structural features that determine the degree of protein stabilization rendered by a specific compound (page 3026, left column, paragraph 2). The structure of 2-(1-O-α-D-mannopyranosyl)acetate (MGlyc) is synonymous with mannosylglycolate. Faria et al. teaches MG, GG and MGlyc were highly effective in stabilizing the enzymes of malate dehydrogenase (MDH), recombinant nuclease A from Staphylococcus aureus (SNase), and lysozyme examined (page 3027, right column; page 3028, figure 2). Faria et al. teaches the embodiment wherein a protein stock solution of MDH, SNase, or lysozme was prepared, a buffered solution of said compatible solutes was prepared in an Eppendorf tube, and a an aliquot of the protein stock solution was added to said Eppendorf tube (paragraph spanning page 3032-3033), interpreted as adding at least said compatible solutes to a solution containing the biological material of said protein stock solution. Faria et al. teaches methods of making said molecules in the α-anomeric form (page 3031-3032; page 3026, right column, paragraph 2). Faria et al. further teaches compatible solutes are low-molecular-mass organic compounds that accumulate in the cytoplasm of many halophilic or halotolerant organisms to counterbalance the osmotic pressure of the external medium, and that trehalose is a known compatible solute. (page 3025, right column, paragraph 2)
Faria et al. does not specifically teach the method wherein said compatible solute is glucosylglycolate 
    PNG
    media_image1.png
    128
    229
    media_image1.png
    Greyscale
(elected species, instant claim 61). Faria et al. does not specifically disclose the method wherein the α/β ratio is 1:1 to 99:1 (instant claim 72). 
Lourenco et al. teaches the synthesis of compatible solute analogues having high α-selectivities in the glycosylation to make the glucoside and galactoside analogues. (page 163, abstract) Lourenco et al. teaches in response to stressful conditions such as extreme temperature and high salt concentration many microorganisms accumulate compatible solutes and teaches most fall within one of two general categories including hexose derivatives such as a-D-mannosyl-(1→2)-D-glycerate (MG) and a-D-glucosyl-(1→2)-D-glycerate (GG). (page 163, left column) Lourenco et al. teaches known compatible solutes and analogues. (page 164, figure 1) Lourenco et al. teaches the corresponding analogues of GG, namely GL, a-D-glucosyl glycolate (GGlyc) and a-D-glucosyl-(1→6)-a-D-glucosyl lactate (GGL) were required. (page 164, left column, paragraph 2) Lourenco et al. teaches the rationale behind the design of the analogues synthesized so far had been to vary the aglycone part of the molecule. Variation of the sugar is also of great interest, both for the possible stabilising properties and also for an understanding of the mechanism of action of these solutes. To our knowledge, galactose containing compatible solutes have not been isolated. Thus, the glycosylation of the thiogalactoside prepared in the same way as the thioglucoside was attempted. (page 165, left column, paragraph 6). Lourenco et al. teaches The glucosides 2, 3, 4 and 6 and galactosides 9, 10 and 11 were key intermediates in the synthesis of a-glucosyl-(S)-lactate, a-glucosyl-(R)-lactate, a-glucosylglycolate, a- and b-galactosyl-(S)-lactate and a- and a-galactosylglycolate for testing as protein stabilisers. (page 165, left column, paragraph 2) Lourenco et al. teaches the high α-selectivities to be α:β stereoselectivity such as 4:1 to 10:1. (page 166, table 1 and table 2)
Sola-Penna et al. teaches organisms and cellular systems required to adapt to stress conditions such as high temperature, desiccation, or the presence of destabilizing agents like urea, respond by accumulating one of several organic solutes such as sugars, polyols, amino acids, and methylamines, and this accumulation is associated with the effectiveness of these osmolytes in minimizing protein denaturation and membrane damage under stress conditions. (page 24, left column, paragraph 1) Sola-Penna et al. teaches an increase in the concentration of carbohydrate in bulk water engages more water molecules in solubilization and at high carbohydrate concentrations protein and solutes begin to compete for the available water. As a result, the protein becomes more compact and less susceptible to destabilizing forces such as high temperature and the presence of destabilizing agents like guanidinium salts. (page 24, right column, paragraph 1) Sola-Penna et al. teaches recently, it has been shown that many osmolytes, including carbohydrates and polyols, modulate the functions of different enzymes and, in addition, can preserve the function and/or structure of enzymes against chemical and physical stresses. (paragraph spanning pages 24-25) Sola-Penna et al. teaches it is shown that although all sugars tested protected the enzymes against structural damage promoted by guanidinium chloride, only trehalose was able to preserve the function of cytosolic enzymes. (page 25, left column, paragraph 2; page 28, paragraph spanning left and right columns) Sola-Penna et al. teaches the sugars tested were trehalose, glucose, fructose, and sucrose. (page 25, left column, paragraph 3) Sola-Penna et al. teaches that different results were obtained for combinations of different sugars with different proteins from yeast pyrophosphatase, glucose-6-phosphate dehydrogenase, and H+-ATPase, such that the advantageous effect of trehalose did not extent to H+-ATPase. (page 26)
It would have been obvious to one of ordinary skill in the art before the time of the filing to combine the teachings of Faria et al. in view of Lourenco et al. and Sola-Penna et al. so as to arrive at the method wherein the compatible solute is glucosylglycolate, glucosyl lactate, galactosyl glycolate, or galactosyl lactate with high α-selectivities for use as protein stabilisers. One of ordinary skill in the art would have been motivated to combine the teachings of Faria et al. in view of Lourenco et al. and Sola-Penna et al. with a reasonable expectation of success because all of Faria et al., Lourenco et al., and Sola-Penna et al. are drawn to compatible solutes which act as protein stabilisers, Faria et al. teaches motivation to select molecules chemically related to mannosylglycerate, provides guidance of a starting point for variation of mannosylglycerate, provides guidance that mannosylglycerate, glucosylglycerate, and mannopyranosylacetate or mannosylglycolate are highly effective in stabilizing the enzymes examined, and teaches methods of synthesizing the molecules that are chemically related to mannosylglycerate in the α-anomeric form implying a greater than 99:1 α/β ratio, Lourenco et al. teaches the synthesis of compatible solute analogues having high α-selectivities in the glycosylation to make the glucoside and galactoside analogues and teaches the rationale behind the design of the analogues synthesized so far had been to vary the aglycone part of the molecule but variation of the sugar is also of great interest, both for the possible stabilising properties and also for an understanding of the mechanism of action of these solutes, and further teaches high α-selectivities or α:β stereoselectivity such as 4:1 to 10:1, and Sola-Penna et al. teaches it is shown that although all sugars tested protected the enzymes against structural damage promoted by guanidinium chloride which the prior art teaches is a stress condition similar to high temperature, and teaches that stabilization of protein structure is recognized in the prior art as separate from stabilization of protein functional activity. Therefore one of ordinary skill in the art would have looked to the highly effective stabilizing compounds taught by Faria et al. for guidance to give further compatible solute molecules chemically related to mannosylglycerate in accordance with the stated desires of Faria et al. in accordance with the explicit teaching of Lourenco et al. and the expectation of success taught by Sola-Penna et al. 
Response to Applicant’s Remarks:
	Applicant’s Remarks, filed 26 Jan 2022, have been fully considered and not found to be persuasive.
Applicant again remarks that the instant specification details unexpectedly superior properties for the instant invention as claimed compared to the results disclosed in Faria et al. The data provided in the instant specification, for example at examples 2-3 at pages 60-67 of the specification as filed, are all expressed in terms of melting temperature (Tm) of the protein, a measure of the stabilization of protein structure but not necessarily protein functional activity, for particular pairs of said "compatible solute" compound and protein. Sola-Penna et al. teaches the state of the art before the time the invention was filed suggests that one of ordinary skill would not be able to extend a trend from a particular advantageous result for a particular pair of one compatible solute compound and one protein to other particular combinations of said compatible solute compound and different proteins, or for other particular combinations of different compatible solute compound and the same protein. As detailed in the rejection of record, Sola-Penna et al. teaches that different results were obtained for combinations of different sugars with different proteins from yeast pyrophosphatase, glucose-6-phosphate dehydrogenase, and H+-ATPase, such that the advantageous effect of trehalose did not extend to H+-ATPase. (page 26) Therefore the data provided is not evidence of an unexpected result commensurate in scope with the invention as claimed in view of the teachings of the prior art because the unexpected result is shown only for the methods comprising specific pairs of one particular compatible solute compound and one particular protein. With regard to a general advantage of stabilizing a biological material, Sola-Penna et al. teaches sugars as a class of compatible solute would be reasonably expected to provide the general advantage of stabilization of protein structure. Applicant further proposes that the explanation in Sola-Penna et al. as to why the advantageous effect of trehalose did not extend to H+-ATPase is that stabilization is more complex for a membrane-bound protein. However, the scope of the claimed invention encompasses membrane-bound proteins, therefore this explanation in Sola-Penna et al. provides further reason to believe that the data provided is not evidence of an unexpected result commensurate in scope with the invention as claimed. 
Applicant remarks that the cited art teaches multiple alternatives and suggests an alternative argument of obviousness using a cited secondary teaching as the primary reference, noting the teaching of trehalose within Sola-Penna et al. MPEP 2143.01 provides at I. "The disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention. In In re Fulton, 391 F.3d 1195, 73 USPQ2d 1141 (Fed. Cir. 2004) ... The court stated that "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." Id." In this case the teaching of disclosure of more than one alternative does not teach away from any of the alternatives because the disclosure does not criticize, discredit, or otherwise discourage the solution claimed. In this case, the primary reference Faria et al. provides guidance for selecting alternatives to obtain new compounds with improved protecting properties and to extend our knowledge on the structural features that determine the degree of protein stabilization rendered by a specific compound. Therefore Applicant's remarks focusing on another alternative taught in the prior art do not address the determination of obviousness based upon the cited teachings but rather suggest the cited teachings may also be applied in additional or alternative determinations of obviousness of additional or alternative compounds. Further, in this case the motivation to select and to modify the compounds is an explicit teaching in the cited prior art. Faria et al. teaches motivation behind this study was two-fold: to obtain new compounds with improved protecting properties and to extend our knowledge on the structural features that determine the degree of protein stabilization rendered by a specific compound (page 3026, left column, paragraph 2). Lourenco et al. drawn to teaching the synthesis of compatible solute analogues teaches the rationale behind the design of the analogues synthesized so far had been to vary the aglycone part of the molecule. Variation of the sugar is also of great interest, both for the possible stabilising properties and also for an understanding of the mechanism of action of these solutes. (page 165, left column, paragraph 6) Therefore Applicant's suggestion that one of ordinary skill in the art would only select an alternative such as trehalose or mannosylglycerate and only vary them in ways that would not make obvious the claimed invention would require be contrary to the explicit teaching in the cited prior art, for example that the rationale behind the design of the analogues synthesized so far had been to vary the aglycone part of the molecule, and that variation of the sugar is also of great interest where Lourenco et al. explicitly teaches to make the glucoside and galactoside analogues. 
Applicant appears to interpret the examiner's remarks that stabilization of protein structure is recognized in the prior art as separate from stabilization of protein functional activity to mean that the examiner is stating that the stabilization of protein structure and stabilization of protein functional activity are unrelated. This appears to be a misinterpretation by Applicant. As described by Applicant at page 7 of remarks, "Sola-Penna teaches that stabilization of enzyme structure is necessary for stabilization of enzyme activity, but that the reverse is not true. Namely, stabilization of enzyme activity is not essential for stabilization of enzyme structure." Applicant appears to be say that stabilization of protein structure does not necessarily result in stabilization of protein functional activity. This is to say that determination of stabilization of protein structure would be separate, though related, to the determination of stabilization of protein functional activity. Hypothetically, if the protein structure was not stabilized, then it would be reasonable to conclude that protein functional activity was not stabilized. However, if the protein structure was stabilized, that itself does not provide sufficient information from which to draw a conclusion whether protein functional activity was stabilized. Therefore these properties are separate, though related.
For the reasons above Applicant's remarks are not found to be persuasive and this rejection is reiterated and made FINAL.

Amended Claims 72 and 76 are rejected under 35 U.S.C. 103 as being unpatentable over Faria et al. (Carb. Res., 2008, 343, p3025-3033, provided by Applicant in IDS mailed 1 Sep 2016) in view of Lourenco et al. (Carb. Res., 2011, 346, p163-168, cited in previous PTO-892) and Sola-Penna et al. (Eur. J. Biochem., 248, 1997, p24-29, cited in previous PTO-892) as applied to claims 61-63, 65-68, 70-75, and 82-83, and further in view of SANTOS et al. (WO 2007/097652, published 30 Aug 2007, provided by Applicant in IDS mailed 12 Sep 2016).
Faria et al. in view of Lourenco et al. and Sola-Penna et al. teaches as above.
Faria et al. in view of Lourenco et al. and Sola-Penna et al. does not specifically disclose the method wherein the polypeptide is an antibody (instant claim 76). 
SANTOS et al. teaches mannosylglycerate derivatives, such as mannosyl-lactate or mannosylglicerate or mixtures thereof as constituents in a suitable formulation viewing the protection and/or stabilization of enzymes, proteins, antibodies, DNA or RNA molecules (abstract). SANTOS et al. teaches figure 1 represents the generic chemical structure of mannosylglycerate synthetic derivatives mentioned in the present invention, in all its possible stereoisomeric forms. The figure is intended to represent all hexoses either in the α or in the β configuration. The letters 'R1' and 'R2' are intended to represent a carboxylate, a methyl, an amide, or a primary alcohol group. (paragraph 24 spanning pages 4-5).  SANTOS et al. teaches the mannose residue is replaced by any other hexose, such as glucose, and the hexose is in the α or in the β configuration. (page 6, claims 9-10). 
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Faria et al. in view of Lourenco et al. and Sola-Penna et al. further in view of SANTOS et al. to select the method wherein the polypeptide to be stabilized is an antibody. One of ordinary skill in the art would have been motivated to combine Faria et al. in view of Lourenco et al. and Sola-Penna et al. further in view of SANTOS et al. with a reasonable expectation of success because Faria et al. in view of Lourenco et al. and Sola-Penna et al. and SANTOS et al. are drawn to a method of protection and/or stabilization of enzymes or proteins with compounds related to mannosylglycerate, SANTOS et al. teaches the enzymes or proteins for stabilization are not limited to the exemplary proteins taught by Faria et al., suggesting it would have been obvious to apply the same method for the protection and/or stabilization of enzymes or proteins to the protein of antibodies, and Sola-Penna et al. suggests a reasonable expectation of the sugar class of compatible solutes to provide the general advantage of stabilization of protein structure. 
Response to Applicant’s Remarks:
	Applicant’s Remarks, filed 26 Jan 2022, have been fully considered and not found to be persuasive.
	Applicant's remarks regarding the combined teachings Faria et al. in view of Lourenco et al. and Sola-Penna et al. are addressed above.
	Applicant remarks that Santos et al. does not teach that replacing the mannose residue with a glucose or galactose would provide a compound that can stabilize a biological material. However, MPEP 2143.02 at II. provides "Obviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976)" In this case Sola-Penna et al. teaches recently, it has been shown that many osmolytes, including carbohydrates and polyols, modulate the functions of different enzymes and, in addition, can preserve the function and/or structure of enzymes against chemical and physical stresses. (paragraph spanning pages 24-25) With regard to a general advantage of stabilizing a biological material, Sola-Penna et al. teaches sugars as a class of compatible solute would be reasonably expected to provide the general advantage of stabilization of protein structure. No evidence has been provided that there was no reasonable expectation of success of this general advantage. 
For the reasons above Applicant's remarks are not found to be persuasive and this rejection is reiterated and made FINAL.

Amended Claim 76 is rejected under 35 U.S.C. 103 as being unpatentable over Faria et al. (Carb. Res., 2008, 343, p3025-3033, provided by Applicant in IDS mailed 1 Sep 2016) in view of Lourenco et al. (Carb. Res., 2011, 346, p163-168, cited in previous PTO-892) and Sola-Penna et al. (Eur. J. Biochem., 248, 1997, p24-29, cited in previous PTO-892) and further in view of SANTOS et al. (WO 2007/097652, published 30 Aug 2007, provided by Applicant in IDS mailed 12 Sep 2016) as applied to claims 6161-63, 65-68, 70-75, and 82-83, and further in view of Arora et al. (FEBS Letters, 2004, 564, p121-125, of record).
Faria et al. in view of Lourenco et al. and Sola-Penna et al. further in view of SANTOS et al. teaches as above. Faria et al. further teaches compatible solutes include trehalose, glycerol, glycine-betaine and ectoine (page 3025, right column, paragraph 2). SANTOS et al. further teaches compatible solutes used as comparison protein stabilizers in a working example were potassium mannosylglycerate, potassium di-myo-inositol phosphate, ectoin, hydroxyectoine, trehalose, and glycerol (page 3, example 1 at paragraphs 12-15). 
Faria et al. in view of Lourenco et al. and Sola-Penna et al. further in view of SANTOS et al. does not specifically teach the method wherein the biological material is insulin (elected species, instant claim 76).
Arora et al. teaches amyloidogenic proteins undergo an alternative folding pathway under stressful conditions leading to formation of fibrils, and many microorganisms accumulate small stress molecules to prevent abnormal protein folding and to contribute to protein stability, which hints at the efficacy of the solutes against amyloid formation, and demonstrates the effectiveness of small stress molecules on inhibition of insulin amyloid formation (page 121, abstract). Arora et al. teaches a number of structurally different proteins are now known to form amyloid fibrils when subjected to stress conditions like high temperature, leading to unfolding and formation of β-sheets aggregates (page 121, left column). Arora et al. teaches hyperthermophiles accumulate unusual molecules called organic solutes or small stress molecules like ectoine, betaine, and trehalose as a means of surviving against thermal stress (page 121, right column, paragraph 1). Arora et al. teaches the example of preparation of a stock solution of bovine insulin, said stock solution diluted with solutions containing stress molecules in buffer, and incubated (page 121, right column, paragraph 3). Arora et al. teaches the example of AFM visualization of the amyloid fibrils by taking an aliquot of the incubated solution and drying with nitrogen gas (page 122, left column, paragraph 4).
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Faria et al. in view of Lourenco et al. and Sola-Penna et al. further in view of SANTOS et al. further in view of Arora et al. in order to select the protein to be stabilized to be insulin. One of ordinary skill in the art would have been motivated to combine Faria et al. in view of Lourenco et al. and Sola-Penna et al. further in view of SANTOS et al. further in view of Arora et al. with a reasonable expectation of success because the teachings of Faria et al. in view of Lourenco et al. and Sola-Penna et al. further in view of SANTOS et al. teach the field of art is improving stability of enzymes and other proteins and teaches compatible solutes include trehalose, glycerol, glycine-betaine and ectoine, Arora et al. teaches compatible solutes or small stress molecules such as ectoine, betaine, and trehalose stabilize insulin, SANTOS et al. suggests a reasonable expectation of success to apply the method for the stabilization of different biomaterials, and Sola-Penna et al. suggests a reasonable expectation of the sugar class of compatible solutes to provide the general advantage of stabilization of protein structure.
Response to Applicant’s Remarks:
	Applicant’s Remarks, filed 26 Jan 2022, have been fully considered and not found to be persuasive.
Applicant's remarks regarding the combined teachings Faria et al. in view of Lourenco et al. and Sola-Penna et al. further in view of SANTOS et al. are addressed above.
	Regarding the reasonable expectation of success to select the protein to be stabilized to be insulin, similar to above regarding the teachings of SANTOS et al.  MPEP 2143.02 at II. provides "Obviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976)" In this case Sola-Penna et al. teaches recently, it has been shown that many osmolytes, including carbohydrates and polyols, modulate the functions of different enzymes and, in addition, can preserve the function and/or structure of enzymes against chemical and physical stresses. (paragraph spanning pages 24-25) With regard to a general advantage of stabilizing a biological material, Sola-Penna et al. teaches sugars as a class of compatible solute would be reasonably expected to provide the general advantage of stabilization of protein structure. No evidence has been provided that there was no reasonable expectation of success of this general advantage. Applicant asserts that the person of ordinary skill in the art would not relate charged glucosyl or galactosyl compounds to the disclosed compatible solutes. However Faria et al. further teaches compatible solutes include trehalose, glycerol, glycine-betaine and ectoine (page 3025, right column, paragraph 2), suggesting the person of ordinary skill in the art would have understood that both charged and uncharged compounds and both carbohydrates and the particular non-carbohydrates taught by Faria et al., SANTOS et al., and Arora et al. are equivalents known for the same purpose as compatible solutes, and that the compounds made obvious by the combined teachings of Faria et al. in view of Lourenco et al. and Sola-Penna et al. further in view of SANTOS et al. would have a reasonable expectation of success for the same use as the compatible solutes taught by Arora et al. 
For the reasons above Applicant's remarks are not found to be persuasive and this rejection is reiterated and made FINAL.

Conclusion
	No claim is found to be allowable.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/Primary Examiner, Art Unit 1623